EXHIBIT 10.1


FIRST AMENDMENT
TO THE
AMENDED AND RESTATED
SYNCHRONY FINANCIAL
CHANGE IN CONTROL SEVERANCE PLAN
WHEREAS, Synchrony Financial (the “Company”) maintains the Amended and Restated
Synchrony Financial Change in Control Severance Plan (the “Plan”);    
WHEREAS, pursuant to Section 7 of the Plan, the Board of Directors of the
Company (the “Board”) may approve the amendment of the Plan;
WHEREAS, the Board has delegated to the Management Development and Compensation
Committee (the “Committee”) the authority to amend the Plan; and
WHEREAS, the Committee desires to amend the Plan to increase the severance
benefits made available under the Plan (the “Amendment”).
NOW, THEREFORE, BE IT RESOLVED, that, effective as of the date hereof, the Plan
hereby is amended as follows:
1.
The first sentence of Section 1(j) (definition of “Executive”) of the Plan is
hereby amended in its entirety to read as follows:

“Executive” means the Chief Executive Officer, President, any Executive Vice
President and any Level 18+ Executive (determined as of the date of any
individual’s Separation from Service).
2.
Section 1(k) (definition of “Executive Vice President”) of the Plan is hereby
amended in its entirety to read as follows:

“Executive Vice President” means any Executive Vice President of the Company as
determined by the Committee.
3.
Section 1(p) (definition of “Severance Period”) of the Plan is hereby amended in
its entirety to read as follows:

“Severance Period” means (i) with respect to the Chief Executive Officer, the
period commencing on the Termination Date and ending thirty-six (36) months
after the Termination Date, (ii) with respect to the President or an Executive
Vice President, the period commencing on the Termination Date and ending thirty
(30) months after the Termination Date, and (iii) with respect to a Level 18+
Executive, the period commencing on the Termination Date and ending eighteen
(18) months after the Termination Date.







--------------------------------------------------------------------------------




4.
Section 1 (“Definitions”) of the Plan is hereby amended to add the following two
new definitions in alphabetical order and to assign the appropriate subsection
numbers thereto, and to renumber the remaining subsections of Section 1 and all
cross-references accordingly:

“Level 18+ Executive” means any employee of the Company whose role as of his or
her Termination Date is in “Level 18” or above, other than the Chief Executive
Officer, President or any Executive Vice President, or any comparable role or
position (as determined by the Chief Executive Officer, Chief Human Resources
Officer, or any valid designation in the Company’s Human Resources Information
System).
“President” means the President of the Company.
5.
Section 2(a)(ii) of the Plan is hereby amended in its entirety to read as
follows:

an amount determined as follows:
(A) with respect to the Chief Executive Officer, the product of three (3.0)
times the sum of (1) the Executive’s annual base salary in effect immediately
prior to the Termination Date and (2) the Executive’s Average Bonus;
(B) with respect to the President and any Executive Vice President, the product
of two and one half (2.5) times the sum of (1) the Executive’s annual base
salary in effect immediately prior to the Termination Date and (2) the
Executive’s Average Bonus; and
(C) with respect to any Level 18+ Executive, the product of one and one half
(1.5) times the sum of (1) the Executive’s annual base salary in effect
immediately prior to the Termination Date and (2) the Executive’s Average Bonus.
The amount described above shall be paid less than seventy-five (75) days after
the Termination Date.
6.
The first sentence of Section 2(b) of the Plan is hereby amended in its entirety
to read as follows:

The Company shall pay to the Executive a lump sum cash amount equal to the
product of (i) the Monthly Welfare Coverage Premium, and (ii) (x) in the case of
the Chief Executive Officer, thirty-six (36), (y) in the case of the President
or any Executive Vice President, thirty (30) and (z) in the case of any Level
18+ Executive, eighteen (18).









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Committee has caused this instrument to be executed by
its duly authorized agent as of [______ __], 2020.
    


SYNCHRONY FINANCIAL
By:                         
Name:                     
Title:                         







